DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power cables of claims 11 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, 9, 12 and 14 objected to because of the following informalities:
  Both claims 1 and 12 recite the limitations concerning an air moving device / fan overlying the intake inlet and configured to transfer air from the compartment through the 
Claim 1 recited the intake inlet and intake outlet as extending into the compartment. It is unclear how the inlet and outlet described and depicted as holes in the housing can “extend into the compartment”.
 Both claims 3 and 14 recite the limitation "the at least one exhaust inlet and the at least one intake outlet are define". It should read "the at least one exhaust inlet and the at least one intake outlet are defined".
Claim 9 recites a limitation concerning the shroud overlying the intake inlet. Examiner believes it should be the intake outlet.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an air moving device overlying the at least one intake inlet and configured to transfer air from the compartment through the at least one intake inlet” in claim 1 which corresponds to a fan in paragraph [0019] of applicant’s specification. Examiner notes that claim 10 defines the air moving device as a fan and therefore claim 10 is not being interpreted under 112(f).
“a flow detector disposed in the compartment adjacent to the at least one exhaust inlet and configured to detect a flow of air through the at least one exhaust inlet and to activate the air moving device in response to a detection of a flow of air” in claim 1 which corresponds to a flap switch unit in paragraph [0021] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the flap switch unit" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the “flow detector” of claim 1 is a flap switch unit. If applicant intends for the flap switch unit recited in claim 8 to be the flow detector of claim 1 it should be claimed as such.
Claim 8 recites the limitation "the " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 5 has recited an exhaust pipe.
Claim 11 recites the limitation "the flap switch unit" in line .  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the “flow detector” of claim 1 is a flap switch unit. If applicant intends for the flap switch unit recited in claim 11 to be the flow detector of claim 1 it should be claimed as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashino et al. (US 2016/0290675 A1) in view of Wolfson (US 10,488,070 B1).
Regarding claim 1, Hashino discloses a makeup air unit comprising a housing (Hashino 2) defining a compartment (see Hashino figure 1). The housing further comprises an exhaust inlet (Hashino 6) for receiving air from a building interior, an exhaust outlet (Hashino 5) each extending into the compartment, an intake inlet (Hashino 4) and an intake outlet (Hashino 8). The exhaust inlet and exhaust outlet are fluidly disconnected from the at least one intake inlet and the at least one intake outlet (Hashino [0035]). Hashino further teaches an air moving device in the form of a fan (Hashino 12) overlying the intake inlet and configured to transfer air through the inlet flowpath.
Hashino is silent regarding a flow detector configured to control the air moving device.
However, Wolfson teaches a makeup air system comprising a flow detector (Wolfson col 8 ln 9-21 configured to detect a flow of exhaust air and configured to send a signal to a controller to activate an intake fan when exhaust flow is detected (see Wolfson figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hashino’s makeup air unit to utilize Wolfson’s teaching of a flow detector configured to activate the intake fan to maintain consistent air pressure preventing air leaks from undesirable air sources.
Regarding claim 2, Hashino and Wolfson as applied to claim 1 teach the makeup air unit housing (Hashino 2) has a cuboid shape (Hashino [0032]).
Regarding claim 3, Hashino and Wolfson as applied to claim 2 further teaches the housing has a front wall (not shown in figures), a rear wall (not shown in figure), a left wall (see annotated figure), a right wall (see annotated figure), a top wall (see annotated figure), and a bottom wall (see annotated figure) with an exhaust inlet (Hashino 6) and an intake outlet (Hashino 7).  Examiner toes that Hashino discloses a cuboid shape and only depicts cross section figures of the housing. Therefore, the front and rear walls exist despite not being shown in figures. Examiner further notes that Hashino has assigned different names to the sides of the housing, however functionality is the same and rotation of Hashino’s makeup air unit to applicant’s orientation will not affect functionality.

    PNG
    media_image1.png
    421
    695
    media_image1.png
    Greyscale

Hashino figure 1 (annotated)
Regarding claim 4, Hashino and Wolfson as applied to claim 2 further teaches the exhaust outlet (Hashino 5) and intake inlet (Hashino 4) are located in the same side of the housing (see Hashino figure 1) opposite a side of the housing that has the exhaust inlet (Hashino 6) and the intake outlet (Hashino 7). Examiner notes that Hashino has assigned different names to the sides of the housing, however functionality is the same and rotation of Hashino’s makeup air unit to applicant’s orientation will not affect functionality.
Regarding claim 10, Hashino and Wolfson as applied to claim 1 teach the air moving device is a fan (Hashino 12).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashino et al. (US 2016/0290675 A1) and Wolfson (US 10,488,070 B1)  as applied to claim 1 above, and further in view of Kroesing et al. (DE 92 10 891.1).
Regarding claim 5, Hashino and Wolfson re silent regarding an exhaust pipe extending between the exhaust inlet and exhaust outlet.
However, Kroesing teaches a makeup air unit comprising a pipe (Kroesing 9) routed through an enclosure that acts as a heat exchanger (Kroesing [0014]) between the interior of the pipe and the housing it passes through.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hashino’s makeup air unit to utilize Kroesing’s teaching of a pipe between an inlet and outlet in place of a heat exchanger to avoid the possibility of ice forming on a heat exchanger and blocking airflow.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashino et al. (US 2016/0290675 A1) and Wolfson (US 10,488,070 B1)  as applied to claim 1 above, and further in view of Keogh et al. (US 2020/0124311 A1).
Regarding claim 6, Hashino and Wolfson are silent regarding adapters overlying the inlets and outlets.
However, Keogh teaches a makeup air unit comprising inlets (Keogh 116 and 118) and outlets (Keogh 136 and 138) which comprise adapters for connection to air ducts for supplying air to the makeup air unit and directing the outlet flows to the desired areas.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hashino’s makeup air unit to utilize adapters at the inlets and outlets to allow air to be supplied and directed from distant areas of a building.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashino et al. (US 2016/0290675 A1) and Wolfson (US 10,488,070 B1) as applied to claim 1 above, and further in view of Teoh (US 2015/0292761 A1).
Regarding claim 7, Hashino and Wolfson as applied to claim 1 above are silent regarding the use of a pair of exhaust outlets.
However, Teoh teaches a ventilation system comprising a pair of exhaust flow paths (see Teoh figure 4) and intake flow paths (see Teoh figure 4) to allow ventilation of two rooms within a building.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hashino’s makeup air unit to include multiple inlets and outlets to allow ventilation of multiple rooms within a building.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashino et al. (US 2016/0290675 A1) and Wolfson (US 10,488,070 B1) as applied to claim 1 above, and further in view of Soutar et al. (US 2018/0202464 A1).
Regarding claim 9, Hashino and Wolfson are silent regarding a shroud for the air moving device.
However, Soutar teaches a noise attenuation system for a blower comprising a perforated shroud (Soutar 12), a sound absorbing layer (Soutar 14) and an outer cover (Soutar 14a and 14b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hashino’s makeup air unit by utilizing Soutar’s noise attenuation shroud for the blower fan to reduce fan noise and improve user experience.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8 current prior art of record teaches a pipe passing through the compartment but are silent concerning placement of a flap switch unit within the pipe. Concerning claims 11-20 current prior art of record teach additional fans and sensors within the housing and it would not have been obvious to one of ordinary skill in the art to remove these sensors / make wireless and battery powered to meet the negative limitations concerning no cables beyond a power cable for the intake fan and a flap switch unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salerno (US 2014/0106660 A1) teaches a makeup air unit with a flow sensor to measure airflow and balance intake and exhaust flows. Boxhoorn (US 2008/0194194 A1) teaches a makeup air system with a flow sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762